JUSTICE WEBER,
dissenting:
Our basic issue is whether there is substantial evidence to support the conviction. The test has been stated as follows:
“A conviction cannot be overturned when the evidence, viewed in the light most favorable to the prosecution would allow any rational trier of fact to find the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia (1979), 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed. 560, 573; State v. Godsey (1982), 202 Mont. 100, 656 P.2d 811, 39 St.Rep. 2354, 2358. If the record shows any substantial evidence to support the judgment, the presumption is in favor of such judgment. State v. Shurtliff (1981), 195 Mont. 213, 635 P.2d 1294, 1296, 38 St.Rep. 1798, 1800.”
State v. George (1983), 203 Mont. 124, 130, 660 P.2d 97, 100. In addressing this issue, the majority has improperly focused on the lack of direct proof demonstrating that defendant was the one who penetrated the child’s vagina. I dissent to point out that direct proof of penetration by the defendant was not necessary to conviction. Further, circumstantial evidence pointing to defendant’s penetration was established.
The majority opinion cites Lundblade as authority that the evidence in the present case is insufficient to convict. However, Lundblade is distinguishable and is not good authority in the present case. In Lundblade there was no evidence of penetration, an element of the offense. In the present case, penetration was definitely established. The pediatrician testified that Janey’s vagina had recently been opened up, causing injuries consistent with sexual molestation. The only issue was the identity of the perpetrator.
The present case is more closely analogous to State v. Pendergrass (1978), 179 Mont. 106, 586 P.2d 691, on remand, 189 Mont. 127, 615 P.2d 201 (1980). In Pendergrass II, defendant made a similar challenge to the sufficiency of the evidence to prove sexual intercourse without consent. Noting that “there is no question that a rape occurred,” the majority in Pendergrass then detailed the evidence which tended to prove Pendergrass committed the crime. This Court found sufficient evidence to convict in the testimony that defendant’s red pickup was parked near the convenience store where the *287offense occurred, a witness saw a man closely resembling defendant in the store; the defendant’s blood type matched that of the perpetrator.
As in Pendergrass, here there is no question that a rape (sexual intercourse without consent) had occurred. The only question is the identity of the perpetrator. The evidence established that defendant was with Janey during his lunch hour on many occasions. Robby testified that he saw defendant touch Janey’s vagina a lot of times. Robby also testified that defendant played the touch game and put his hand up his [Robby’s] butt. I conclude that the evidence here more closely identifies the defendant as being the perpetrator because of his action which at least constituted sexual assault. In contrast, the evidence in Pendergrass did not establish any such close connection. Nonetheless in Pendergrass this Court stated:
“. . . This Court remains ever mindful of one fundamental rule — that questions of fact must be determined solely by the jury, and that given a certain legal minimum of evidence, this Court on review will not substitute its judgment for that of the jury . . .” Pendergrass, 615 P.2d at 205.
My conclusion is further strengthened by Montana’s statutory definition of “sexual intercourse.” As noted in the majority opinion, a penetration of the vulva by any body member falls within the definition of sexual intercourse. The statute further states that “[a]ny penetration, however slight, is sufficient.” (Emphasis added.) In view of this broad definition, Robby’s testimony as to defendant’s touching Janey’s vagina is actually strong evidence that he penetrated her.
I would affirm the conviction.